     Case 3:19-cv-00056-B Document 100 Filed 08/28/19                                   Page 1 of 3 PageID 2169


                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

STEVEN B. AUBREY, AND                                       §
BRIAN E. VODICKA,                                           §
                                                            §
                              Plaintiffs,                   §
                                                            §
v.                                                          §         Civil Action No. 3:19-CV-0056-B
                                                            §
D MAGAZINE PARTERNERS, L.P.                                 §
ALLISON MEDIA, INC.                                         §
JAMIE L. THOMPSON;                                          §
ROBERT L. ERMATINGER, JR.                                   §
SCOTT ROBERT SAYERS;                                        §
ERIC VAUGHN MOYE;                                           §
CITY OF DALLAS;                                             §
DALLAS COUNTY, TEXAS; and                                   §
DOES 1-20, all whose true names                             §
are unknown,                                                §
                   Defendants.                              §

         DEFENDANTS SCOTT SAYERS, ROBERT ERMATINGER, JR., AND THE
             CITY OF DALLAS’S RESPONSE TO PLAINTIFFS’ MOTION
                    FOR LEAVE TO TAKE JUDICIAL NOTICE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendant, City of Dallas (“the City”), Scott Sayers (“Sayers”, and Robert Ermatinger, Jr.

(“Ermatinger”) file this response to Plaintiffs’ Motion for Leave to Take Judicial Notice and would

respectfully show the court as follows:

                                                   I.        SUMMARY

          Plaintiffs filed a Motion for Leave to File Motion to Take Judicial Notice (ECF No. 98)

and attached Plaintiffs’ Motion to Take Judicial Notice (ECF No. 98-1). The Federal Rules of

Evidence 201(d) permits that “[t]he court may take judicial notice at any stage of the proceeding,”

however the affidavits which Plaintiffs seek the Court to take judicial notice do not meet the kinds

of facts that may be judicially noticed. FED. R. EVID. 201(b).


Defendant Scott Sayers, Robert Ermatinger, Jr. and the City of Dallas’s Response to Plaintiffs’
Motion for Leave to Take Judicial Notice
Aubrey et al. v. D Magazine et al.; 3:19-CV-056-B                                                           Page 1
   Case 3:19-cv-00056-B Document 100 Filed 08/28/19                                     Page 2 of 3 PageID 2170


          Plaintiffs’ Motion for Leave asks the court to take judicial notice of “three (3) additional

DPD ‘verified’ affidavits that contain the exact same materially false statement….” (ECF No. 98

at 2). Each of the three (3) affidavits contains the statement that “[i]t was alleged in the lawsuit

that Steven Aubrey threatened “Jihad” the same words used to describe the wars brought by

terrorists, and against his life which was filed in court document number 15-08135...”

          In Plaintiffs’ Second Amended Complaint (ECF No. 54) in paragraphs 78 and 82 they

allege this same language used in search warrant affidavits contained material facts that were false,

fabricated or misleading.              Plaintiffs’ Second Amended Complaint attached search warrant

affidavits as Exhibits B, C, D which contains this language. Plaintiffs asked the Court to grant

leave to file their Motion for Judicial Notice. (ECF No. 98 at 2).

                                      II.       ARGUMENT AND AUTHORITIES

          “Rule 201 of the Federal Rules of Evidence provides that a court may take judicial notice

of an ‘adjudicative fact’ if the fact is ‘not subject to reasonable dispute in that it is either (1)

generally known with the territorial jurisdiction of the trial court or (2) capable of accurate and

ready determination by resort to sources whose accuracy cannot be questioned.’” Taylor v. Charter

Medical Corp., 162. F.3d 827 (5th Cir. 1998); FED. R. EVID. 201(b).

          The facts contained in the affidavits Plaintiffs seek to have judicially noticed are neither

generally known nor reasonably indisputable. Thus, the facts of which Plaintiffs ask this court to

take judicial notice, do not fall within the meaning of Rule 201. Accordingly, the facts in the

referenced affidavits are not appropriate for proof by judicial notice.

          WHEREFORE, the City, Sayers and Ermatinger respectfully ask the Court to deny

Plaintiff’s Motion for Leave to File Motion to Take Judicial Notice.




Defendant Scott Sayers, Robert Ermatinger, Jr. and the City of Dallas’s Response to Plaintiffs’
Motion for Leave to Take Judicial Notice
Aubrey et al. v. D Magazine et al.; 3:19-CV-056-B                                                           Page 2
   Case 3:19-cv-00056-B Document 100 Filed 08/28/19                                     Page 3 of 3 PageID 2171


                                                                      Respectfully submitted,

                                                                      CITY ATTORNEY OF THE CITY OF
                                                                      DALLAS

                                                                      Christopher J. Caso
                                                                      Interim City Attorney

                                                                      s/ Amy I. Messer
                                                                      Amy I. Messer
                                                                      Senior Assistant City Attorney
                                                                      Texas Bar No. 00790705
                                                                      amy.messer@dallascityhall.com

                                                                      Tatia R. Wilson
                                                                      Senior Assistant City Attorney
                                                                      Texas Bar No. 00795793
                                                                      tatia.wilson@dallascityhall.com

                                                                      7BN Dallas City Hall
                                                                      1500 Marilla Street
                                                                      Dallas, Texas 75201
                                                                      Telephone – 214/670-3519
                                                                      Telecopier – 214/670-0622

                                                                      Attorneys for the City of Dallas, Sayers, and
                                                                      Ermatinger




                                                CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2019, I electronically filed the foregoing document with
the clerk of court for the U.S. District Court, Northern District of Texas, using the electronic case
filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”
to the following attorney of record who has consented in writing to accept this Notice as service
of this document by electronic means:

                                                                      s/ Amy I. Messer
                                                                      Assistant City Attorney




Defendant Scott Sayers, Robert Ermatinger, Jr. and the City of Dallas’s Response to Plaintiffs’
Motion for Leave to Take Judicial Notice
Aubrey et al. v. D Magazine et al.; 3:19-CV-056-B                                                            Page 3
